HODGSON, Chief Judge
(concurring in part and dissenting in part):
The majority has held that an unmarried officer who has sexual relations with an unmarried enlisted subordinate is neither guilty of improper fraternization nor of conduct unbecoming an officer and a gentleman. I respectfully but adamantly disagree.
Until our decision today the military services had not broken ranks on the issue of whether fraternization is an offense punishable under the Uniform Code of Military Justice. United States v. Rodriquez, ACM 23545 (A.F.C.M.R. 29 October 1982); United States v. Jefferson, 14 M.J. 806 (A.C.M.R.1982); United States v. Rosario, 13 M.J. 552 (A.C.M.R.1982); United States v. Livingston, 8 C.M.R. 206 (A.B.R.1952); pet. denied 8 C.M.R. 178 (C.M.A.1952); United States v. Lovejoy, 41 C.M.R. 777 (N.C.M.R.1969); United States v. Free, 14 C.M.R. 466 (N.B.R.1953). Further both the Court of Military Appeals and the federal courts have held fraternization to be a unique military offense. United States v. Pitasi, 20 U.S.C.M.A. 601, 44 C.M.R. 31 (1970); United States v. Lovejoy, 20 U.S.C.M.A. 18, 42 C.M.R. 210 (1970); see also United States v. Horton, 14 M.J. 96 (C.M.A.1982); Staton v. Froehlke, 390 F.Supp. 503 (D.C.Cir.1975).
Notwithstanding a sizeable body of law to the contrary, the majority has concluded that the prohibition against improper fraternization no longer exists as an offense within the Air Force. My colleagues accurately point out many areas in which the Air Force has fostered the growth of close friendships between officer and enlisted ranks, and, through its own regulations, created circumstances that could be viewed *870as eroding fraternization as prohibited conduct.
Like Judge Snyder, I cannot logically reconcile the Air Force’s position that fraternization that blossoms into marriage is acceptable, while that which continues at a less committed level is wrong. However, I can more readily accept this “pocket of de facto immunity” resulting from marriage than I can the erosion of discipline that, in my view, will result from the elimination of fraternization as an offense.
The prohibition against fraternization by officers with enlisted members is based on preserving military discipline, not social inequality. United States v. Livingston, supra. There is merit in the bromide that “familiarity breeds contempt.” In the context of a military community, orders are to be obeyed, not discussed in the light of the personal relationship between the person giving the order and the individual expected to obey it. Thus it is the time, the place, and the circumstances which dictate the propriety of the relationship between officer and enlisted members. United States v. Free, supra. The prohibition against fraternization within a military organization serves a valid and necessary purpose in maintaining good order and discipline. United States v. Pitasi, supra; United States v. Lovejoy, supra. Accordingly, in my opinion fraternization remains an offense within the Air Force and is punishable under appropriate circumstances.
Finally, assuming, arguendo, that fraternization no longer exists as an offense within the Air Force, the accused’s conduct with female enlisted subordinates clearly amounts to conduct unbecoming an officer and a gentleman. The majority concludes that since the alleged acts, if committed by an enlisted member would not invoke criminal sanctions, the accused officer therefore, lacks culpability. I cannot accept this premise. A higher standard of conduct is required in law of an officer than is required of others. United States v. Means, 10 M.J. 162 (C.M.A.1981); United States v. Parini, 12 M.J. 679 (A.C.M.R.1981). The Supreme Court of the United States has stated on several occasions that a military officer holds a position of special trust and responsibility. Parker v. Levy, 417 U.S. 733, 94 S.Ct. 2547, 41 L.Ed.2d 439 (1974); Orloff v. Willoughby, 345 U.S. 83, 73 S.Ct. 534, 97 L.Ed. 842 (1953). Senior Judge Hemingway concurring in United States v. Newak, 15 M.J. 541, 545 (A.F.C.M.R.1982), made clear the expected standard. He wrote:
Commissioned officers have a special responsibility to conduct themselves in a manner that promotes discipline, obedience and respect. That responsibility cannot be checked at the gate on the way home at the end of the duty day. [Emphasis added]
An officer who has sexual relations with an enlisted subordinate has acted in a manner that is totally incompatible with promoting discipline, obedience and respect. See generally United States v. King, 16 M.J. 990 (A.C.M.R.1983). This erosion of discipline is as true regarding the officer’s sexual partner as for other military members who invariably hear of the encounter.
For these reasons, I must with deference dissent from Parts II and III of the principal opinion.